DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1 recites “to perform charging operation” in steps (I) and (J).  It appears as though the grammar should be corrected to “…a charging operation” or further explained if it is viewed as appropriate in its current state.
Please note that claims 2-9 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.
Additionally, Claim 3, line 3 includes the word “Repeatedly” which should be written in lower case as “repeatedly”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: steps A-J in claim 1 which include a power source, charging device, a plurality of charging regions with a plurality of sockets, an inrush current prevention circuit, current sensors, a control circuit, a micro control unit, and overload relays.  Claims 2-9 are directly or indirectly dependent upon claim 1 and therefore also contain the previously mentioned structure.  Please also note that claim 3 refers back to step (E) in claim 1 and contains additional acts/control of the overload relays for 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 1 recites “the charging device comprises a control circuit” in line 5 and “a plurality of current sensors of a control circuit” in line 11.  It is unclear from the language whether or not these control circuits are referring to the same control circuit or different control circuits.  Furthermore, the language presented for steps A-J makes it unclear as to whether or not the steps are carried out in the presented order, especially since some steps have conditions listing what steps are carried out next (including some that are skipped) and some do not.  For instance, step (D) discloses that under certain conditions it would perform step (E) or otherwise (G), and step (H) discloses that under certain conditions it would perform step (I) or otherwise (J).  However, other steps do not list if they proceed to the next step in order.  Some steps also return back to previous steps such as step (F) being followed by (A), and steps (I) and (J) being followed by (B), but it is also unclear as to whether or not the system continues through the next steps in the presented order after returning to the previous ones.  Please also note that step (F) follows step (E) and refers to “turning off the overload relays”, but step (E) refers to “repeatedly turning on and off a plurality of overload relays”.  Therefore, it is unclear as to whether or not “the overload relays” in step (F) would include all of the “plurality of overload relays” in step (E).  In order to expedite prosecution, the claim is currently being interpreted where the steps are carried out in order unless specifically recited otherwise such as the conditional situations noted above where some steps are skipped, and the steps continue to be carried out in the presented order after returning to a previous one.  

Claims 2-9 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language listed above.
Additionally, Claim 5 recites the limitation "the inrush current absorber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Please also note that claim 5 is dependent upon itself which also needs correction, where the antecedent basis appears as though it would be corrected by amending claim 5 to be dependent upon claim 4 which recites an inrush current absorber.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as correcting the claim objections listed above.  Please note that the amendments could potentially cause new prior art to read on the claims depending on the manner in which the subject matter of the claims is altered.

	Claims 2-9 are directly or indirectly dependent upon claim 1, except for claim 5 which is currently dependent upon itself and requires correction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tischer (US 2017/0279273) and Tischer (US 2012/0173033) disclose an electrical load management system and method for distributing electrical power to a plurality of loads and includes the use of an aggregate group current, threshold current limit, and relays.  Chou (US 2015/0349580) discloses a charging device and method for commonly charging multiple electronic devices and includes the use of a charging schedule, total current thresholds, and relays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859